Exhibit 10.20 (d)

 

Name of Grantee:                              

Grant Date:

Number of Shares:                             

 

 

YOUNG BROADCASTING INC.

2004 EQUITY INCENTIVE PLAN

DEFERRED STOCK AGREEMENT

 

This Deferred Stock Award Agreement (the “Agreement”) contains the terms and
conditions of the Deferred Stock Award of restricted stock units granted to you
by Young Broadcasting Inc., a Delaware corporation (the “Company”).

 


1.             GRANT OF DEFERRED STOCK.  THE COMPANY HEREBY GRANTS TO YOU,
EFFECTIVE ON THE GRANT DATE (SHOWN ABOVE), THE RIGHT TO RECEIVE             
SHARES OF CLASS [A] [B] COMMON STOCK OF THE COMPANY (“SHARES”) FOLLOWING YOUR
TERMINATION OF EMPLOYMENT AS DESCRIBED IN SECTION 6 BELOW.  BEFORE THE SHARES
ARE DELIVERED TO YOU, THEY ARE REFERRED TO IN THIS AGREEMENT AS “DEFERRED
STOCK.”  UNTIL THE SHARES ARE DELIVERED TO YOU, YOU WILL HAVE NO RIGHTS AS A
STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE DEFERRED STOCK.


2.             2004 EQUITY INCENTIVE PLAN GOVERNS.  THE AWARD AND THIS AGREEMENT
ARE SUBJECT TO THE TERMS OF THE YOUNG BROADCASTING INC. 2004 EQUITY INCENTIVE
PLAN (THE “PLAN”).  THE PLAN IS INCORPORATED IN THIS AGREEMENT BY REFERENCE AND
ALL CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AGREEMENT HAVE THE MEANING
SET FORTH IN THE PLAN.  BY ACCEPTING THIS AWARD, YOU ACKNOWLEDGE RECEIPT OF A
COPY OF THE PLAN AND THE PROSPECTUS COVERING THE PLAN AND ACKNOWLEDGE THAT THE
AWARD IS SUBJECT TO ALL THE TERMS AND PROVISIONS OF THE PLAN.  YOU FURTHER AGREE
TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS AND INTERPRETATIONS BY
THE COMMITTEE OF THE PLAN UPON ANY QUESTIONS ARISING UNDER THE PLAN.


3.             VESTING.  THE NUMBER OF SHARES OF DEFERRED STOCK SET FORTH BELOW
SHALL VEST AS OF THE “VESTING DATES” SPECIFIED IN THE TABLE BELOW, PROVIDED THAT
YOU HAVE NOT HAD A TERMINATION OF AFFILIATION PRIOR TO SUCH VESTING DATE. 

Vesting Date

 

Number of Shares Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Except as provided in Section 4, if you have a Termination of Affiliation prior
to a Vesting Date, you will immediately forfeit all unvested shares of Deferred
Stock, and all of your rights to and interest in such remaining unvested
Deferred Stock shall terminate upon forfeiture without payment of any
consideration.


4.             ACCELERATION OF VESTING.  NOTWITHSTANDING SECTION 3, UPON YOUR
TERMINATION OF AFFILIATION DUE TO DEATH OR DISABILITY, ALL SHARES OF DEFERRED
STOCK GRANTED HEREUNDER SHALL IMMEDIATELY VEST.


5.             TRANSFER RESTRICTIONS.  THE DEFERRED STOCK MAY NOT BE SOLD,
ASSIGNED, ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR
ENCUMBERED BY YOU, AND ANY PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT,
SALE, TRANSFER OR ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE
COMPANY OR ANY AFFILIATE.


6.             DELIVERY OF COMMON STOCK IN SETTLEMENT OF DEFERRED STOCK.  THE
COMPANY WILL DELIVER COMMON STOCK CERTIFICATES TO YOU IN SETTLEMENT OF ALL
VESTED SHARES OF DEFERRED STOCK ON THE LAST BUSINESS DAY OF THE WEEK FOLLOWING
THE WEEK OF YOUR TERMINATION OF AFFILIATION FOR ANY REASON OR NO REASON (THE
“SETTLEMENT DATE”); PROVIDED THAT NO SUCH DELIVERY SHALL BE MADE UNTIL YOU HAVE
DELIVERED TO THE COMPANY THE AMOUNT NECESSARY FOR THE COMPANY TO SATISFY ITS
FEDERAL, STATE AND LOCAL EMPLOYMENT AND INCOME TAX WITHHOLDING OBLIGATION AS
PROVIDED IN SECTION 13.

You shall have no right to receive the Common Stock certificates in settlement
of the Deferred Stock until the Settlement Date and shall have no rights as a
stockholder of the Company with respect to the Deferred Stock until the Company
delivers such Common Stock certificates.  Upon issuance of the shares of Common
Stock in your name in settlement of the Deferred Stock, you will be the holder
of record of such Common Stock and will have all rights of a stockholder with
respect to such Shares (including the right to vote such Shares at any meeting
of shareholders of the Company and the right to receive all dividends paid with
respect to such Shares).


7.             DIVIDEND EQUIVALENTS ON DEFERRED STOCK.  WHENEVER DIVIDENDS ARE
PAID OR DISTRIBUTIONS MADE WITH RESPECT TO SHARES OF COMMON STOCK, YOU WILL BE
CREDITED WITH DIVIDEND EQUIVALENTS (AS DEFINED IN THE PLAN) WITH RESPECT TO THE
DEFERRED STOCK CREDITED TO YOU AS OF THE RECORD DATE FOR SUCH DIVIDEND OR
DISTRIBUTION.  SUCH DIVIDEND EQUIVALENTS WILL CREDITED TO YOU IN THE FORM OF
ADDITIONAL SHARES OF DEFERRED STOCK IN A NUMBER DETERMINED BY DIVIDING THE
AGGREGATE VALUE OF SUCH DIVIDEND EQUIVALENTS BY THE FAIR MARKET VALUE OF A SHARE
OF COMMON STOCK AT THE PAYMENT DATE OF THE DIVIDEND OR DISTRIBUTION.  THE
ADDITIONAL DEFERRED STOCK CREDITED TO YOU PURSUANT TO THIS SECTION 7 WILL BE
SUBJECT TO THE SAME VESTING AND DELIVERY CONDITIONS THAT APPLY TO THE SHARES OF
DEFERRED STOCK WITH RESPECT TO WHICH THE DIVIDEND EQUIVALENTS ARE ISSUED.


8.             GRANTEE CERTIFICATION; CANCELLATION AND RESCISSION OF AWARD. 
UPON SETTLEMENT OF THIS AWARD UPON YOUR TERMINATION OF AFFILIATION, YOU SHALL
CERTIFY ON A FORM ACCEPTABLE TO THE COMMITTEE THAT YOU HAVE NOT ENGAGED IN ANY
WRONGFUL ACTIVITIES (AS DEFINED IN THE PLAN AND WHICH ALSO INCLUDES A BREACH OF
ANY ONE OR MORE OF THE RESTRICTIVE COVENANTS IN SECTION 9 BELOW).  IN ADDITION,
THE SETTLEMENT OF THIS AWARD SHALL BE CANCELLED AND/OR RESCINDED IF THE
COMMITTEE DETERMINES THAT YOU HAVE ENGAGED IN ANY WRONGFUL ACTIVITIES AT ANY
TIME PRIOR TO THE SETTLEMENT OF THIS AWARD OR AT ANY TIME DURING THE ONE (1)
YEAR PERIOD FOLLOWING SUCH SETTLEMENT.  IN THE EVENT THIS AWARD IS CANCELLED OR
RESCINDED PURSUANT TO THIS SECTION 8, YOU SHALL BE REQUIRED TO RETURN TO THE


 

2

--------------------------------------------------------------------------------


 


COMPANY ANY CASH, SHARES OR OTHER PROPERTY YOU RECEIVE UPON SETTLEMENT OF THIS
AWARD (OR, IF YOU HAVE SOLD SUCH SHARES OR OTHER PROPERTY, ANY GAIN YOU REALIZED
UPON THE SALE OF SUCH SHARES OR OTHER PROPERTY) AND UPON RETURN OF ANY SUCH
SHARES OR OTHER PROPERTY TO THE COMPANY, THE COMPANY SHALL RETURN TO YOU THE
LESSER OF (A) THE AMOUNT THAT YOU PAID TO THE COMPANY FOR SUCH SHARES OR OTHER
PROPERTY OR (B) THE FAIR MARKET VALUE OF SUCH SHARES OR OTHER PROPERTY
DETERMINED AS OF THE DATE SUCH SHARES OR PROPERTY ARE RETURNED TO THE COMPANY.


9.             RESTRICTIVE COVENANTS.  BY ACCEPTING THE AWARD UNDER THIS
AGREEMENT, YOU AGREE TO THE FOLLOWING RESTRICTIVE COVENANTS AND ACKNOWLEDGE THAT
A BREACH OF ANY ONE OR MORE OF THE FOLLOWING COVENANTS COULD BE DETERMINED TO BE
A WRONGFUL ACTIVITY (AS DEFINED IN THE PLAN) BY THE COMMITTEE AND AS DESCRIBED
IN SECTION 8 ABOVE.


(A)                                  CONFIDENTIALITY.  YOU ACKNOWLEDGE THAT IT
IS THE POLICY OF THE COMPANY AND ITS SUBSIDIARIES TO MAINTAIN AS SECRET AND
CONFIDENTIAL ALL VALUABLE AND UNIQUE INFORMATION AND TECHNIQUES ACQUIRED,
DEVELOPED OR USED BY THE COMPANY AND ITS SUBSIDIARIES RELATING TO THEIR
BUSINESSES, OPERATIONS, EMPLOYEES AND CUSTOMERS (“CONFIDENTIAL INFORMATION”). 
YOU RECOGNIZE THAT THE CONFIDENTIAL INFORMATION IS THE SOLE AND EXCLUSIVE
PROPERTY OF THE COMPANY AND ITS AFFILIATES, AND THAT DISCLOSURE OF CONFIDENTIAL
INFORMATION WOULD CAUSE DAMAGE TO THE COMPANY AND ITS AFFILIATES.  YOU SHALL NOT
AT ANY TIME DISCLOSE OR AUTHORIZE ANYONE ELSE TO DISCLOSE ANY CONFIDENTIAL
INFORMATION OR PROPRIETARY INFORMATION THAT IS (I) DISCLOSED TO OR KNOWN BY YOU
AS A RESULT OR CONSEQUENCE OF OR THROUGH YOUR EMPLOYMENT WITH THE COMPANY,
(II) NOT PUBLICLY OR GENERALLY KNOWN OUTSIDE THE COMPANY AND (III) RELATES IN
ANY MANNER TO THE COMPANY’S BUSINESS.


(B)                                 NON-COMPETITION.  YOU UNDERSTAND THAT YOU
MAY BE EXPOSED TO CONFIDENTIAL INFORMATION AND TRADE SECRETS OF THE COMPANY OR
ITS CUSTOMERS, INCLUDING (WITHOUT LIMITATION) INTIMATE KNOWLEDGE OF CUSTOMERS,
SUPPLIER REQUIREMENTS, BUSINESS PROCEDURES, PRICE LISTS, FINANCIAL DATA, RECORDS
AND CUSTOMER LISTS (HEREINAFTER CALLED “CONFIDENTIAL INFORMATION”). 
CONFIDENTIAL INFORMATION HAS BEEN AND WILL CONTINUE TO BE DEVELOPED FOR THE
COMMERCIAL ADVANTAGE AND AT THE EXPENSE OF THE COMPANY AND IT IS IMPORTANT TO
THE COMPANY TO MAINTAIN THE PROPRIETARY AND CONFIDENTIAL NATURE OF CONFIDENTIAL
INFORMATION TO THE FULLEST EXTENT POSSIBLE.  UPON TERMINATION OF AFFILIATION FOR
ANY REASON, YOU SHALL NOT TAKE ANY NOTES, MANUALS, RECORDS, CHARTS, CUSTOMER OR
SUPPLIER LISTS OR OTHER DOCUMENTS OR THINGS CONTAINING IN WHOLE OR IN PART ANY
OF THE COMPANY’S CONFIDENTIAL INFORMATION.  ALL CONFIDENTIAL INFORMATION SHALL,
UPON TERMINATION OF AFFILIATION, BE RETURNED TO THE COMPANY.


(C)                                  NON-DISPARAGEMENT.  FOR A CONTINUOUS
UNINTERRUPTED PERIOD OF ONE (1) YEAR AFTER YOUR TERMINATION OF AFFILIATION
REGARDLESS OF THE REASON THEREOF, YOU WILL NOT DIRECTLY OR INDIRECTLY, OR
THROUGH, ON BEHALF OF, OR IN CONJUNCTION WITH ANY PERSON, PERSONS, PARTNERSHIP,
CORPORATION, OR OTHER BUSINESS ASSOCIATION, MAKE ANY STATEMENT OR DISCLOSURE
THAT DISPARAGES THE COMPANY OR ANY OF ITS AFFILIATES AND IS INTENDED OR
REASONABLY LIKELY TO RESULT IN MATERIAL HARM TO THE COMPANY OR ANY OF ITS
AFFILIATES, PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SUBSECTION (I) SHALL
NOT APPLY TO YOUR TESTIMONY AS A WITNESS, COMPLIANCE WITH OTHER LEGAL
OBLIGATIONS, YOUR ASSERTION OR


 

3

--------------------------------------------------------------------------------


 


                                                DEFENSE AGAINST ANY CLAIM OF
BREACH OF THIS AGREEMENT, OR STATEMENTS OR DISCLOSURES TO MEMBERS OF THE BOARD
OF DIRECTORS OF THE COMPANY, AND (II) SHALL NOT REQUIRE FALSE STATEMENTS OR
DISCLOSURES TO BE MADE.


(D)                                 REMEDY.  YOU UNDERSTAND AND AGREE THAT
IRREPARABLE HARM WILL RESULT FROM ANY BREACH OF THIS SECTION 9 AND MONETARY
DAMAGES WILL NOT PROVIDE ADEQUATE RELIEF OR REMEDY.  ACCORDINGLY, YOU AND
COMPANY SPECIFICALLY AGREE THAT, IN THE EVENT THAT YOU SHALL BREACH ANY OF YOUR
OBLIGATIONS UNDER THIS SECTION 8, THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE
RELIEF AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SHALL
BE ALLOWED TO PURSUE ANY AND ALL REMEDIES IT MAY HAVE AT LAW OR IN EQUITY FOR
SUCH BREACH.


10.           NO SPECIAL EMPLOYMENT RIGHTS.  NEITHER THE GRANTING NOR THE
VESTING OF THE DEFERRED STOCK UNDER THIS AGREEMENT SHALL BE CONSTRUED TO CONFER
UPON YOU ANY RIGHT WITH RESPECT TO THE CONTINUATION OF YOUR EMPLOYMENT BY THE
COMPANY (OR ANY AFFILIATE OF THE COMPANY) OR INTERFERE IN ANY WAY WITH THE RIGHT
OF THE COMPANY (OR ANY AFFILIATE OF THE COMPANY), SUBJECT TO THE TERMS OF ANY
SEPARATE EMPLOYMENT AGREEMENT TO THE CONTRARY, AT ANY TIME TO TERMINATE SUCH
EMPLOYMENT OR TO INCREASE OR DECREASE YOUR COMPENSATION FROM THE RATE IN
EXISTENCE AS OF THE DATE HEREOF.


11.           INVESTMENT INTENT; TRANSFER RESTRICTIONS.  YOU WILL ACQUIRE ANY
COMMON STOCK ISSUED IN SETTLEMENT OF THE DEFERRED STOCK FOR YOUR OWN ACCOUNT FOR
INVESTMENT PURPOSES ONLY AND NOT WITH A PRESENT VIEW TO, OR FOR RESALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF, OR ANY DIRECT OR INDIRECT
PARTICIPATION IN ANY SUCH DISTRIBUTION, IN WHOLE OR IN PART, WITHIN THE MEANING
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  NO
ARRANGEMENT EXISTS BETWEEN YOU AND THE COMPANY AND ANY OTHER PERSON REGARDING
THE RESALE OR DISTRIBUTION OF ANY COMMON STOCK TO BE DELIVERED IN SETTLEMENT OF
THE DEFERRED STOCK.  YOU UNDERSTAND THAT THE RIGHT TO TRANSFER UNRESTRICTED
SHARES OF COMMON STOCK OBTAINED UPON SETTLEMENT OF THE DEFERRED STOCK IS NOT
PERMITTED ABSENT REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION
THEREFROM.

The Company may, without liability for its good faith actions, place legend
restrictions upon the unrestricted Common Stock obtained upon settlement of the
Deferred Stock and issue “stop transfer” instructions requiring compliance with
applicable securities laws.


12.           AMENDMENT.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, THE
BOARD OR THE COMMITTEE APPOINTED BY THE BOARD TO ADMINISTER THIS PLAN, WHICHEVER
SHALL THEN HAVE AUTHORITY TO ADMINISTER THE PLAN, MAY AMEND THIS AGREEMENT
SUBJECT TO SUCH CONDITIONS AS ARE DEEMED TO BE IN THE BEST INTERESTS OF THE
COMPANY AND IN ACCORDANCE WITH THE PURPOSES AND THE PROVISIONS OF THE PLAN.


13.           TAX WITHHOLDING.  WHENEVER ANY COMMON STOCK IS DELIVERED IN
SETTLEMENT OF DEFERRED STOCK UNDER THE TERMS OF THIS AGREEMENT (A “TAXABLE
EVENT”), YOU MUST REMIT OR, IN APPROPRIATE CASES, AGREE TO REMIT WHEN DUE, THE
MINIMUM AMOUNT NECESSARY FOR THE COMPANY TO SATISFY ALL OF ITS FEDERAL, STATE
AND LOCAL WITHHOLDING (INCLUDING FICA) TAX REQUIREMENTS RELATING TO SUCH TAXABLE
EVENT.  THE COMMITTEE MAY REQUIRE YOU TO SATISFY THESE MINIMUM WITHHOLDING TAX
OBLIGATIONS BY ANY (OR A COMBINATION) OF THE FOLLOWING MEANS: (I) A CASH
PAYMENT; (II) WITHHOLDING FROM COMPENSATION OTHERWISE PAYABLE TO YOU; (III)
AUTHORIZING THE COMPANY TO WITHHOLD FROM THE SHARES OF COMMON STOCK DELIVERABLE
TO IN SETTLEMENT OF DEFERRED STOCK, AS APPLICABLE, A NUMBER OF SHARES HAVING A
FAIR MARKET VALUE, AS OF THE DATE THE WITHHOLDING TAX OBLIGATION ARISES, LESS
THAN OR


 

4

--------------------------------------------------------------------------------


 


EQUAL TO THE AMOUNT OF THE WITHHOLDING OBLIGATION; OR (IV) DELIVERING TO THE
COMPANY UNENCUMBERED “MATURE SHARES” (AS DEFINED BELOW) OF COMMON STOCK HAVING A
FAIR MARKET VALUE, AS OF THE DATE THE WITHHOLDING TAX OBLIGATION ARISES, LESS
THAN OR EQUAL TO THE AMOUNT OF THE WITHHOLDING OBLIGATION.  THE COMPANY WILL NOT
DELIVER THE SHARES OF COMMON STOCK OTHERWISE DELIVERABLE TO YOU IN SETTLEMENT OF
DEFERRED STOCK UNLESS YOU REMIT (OR IN APPROPRIATE CASES AGREE TO REMIT) ALL
WITHHOLDING TAX REQUIREMENTS RELATING TO THE TAXABLE EVENT.

The term “Mature Shares” as used herein shall mean shares of Common Stock for
which the holder has good title, free and clear of all liens and encumbrances,
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.


14.           NOTICES.  ANY COMMUNICATION OR NOTICE REQUIRED OR PERMITTED TO BE
GIVEN HEREUNDER SHALL BE IN WRITING, AND, IF TO THE COMPANY, TO ITS PRINCIPAL
PLACE OF BUSINESS, ATTENTION: SECRETARY, AND, IF TO YOU, TO THE ADDRESS AS
APPEARING ON THE RECORDS OF THE COMPANY. SUCH COMMUNICATION OR NOTICE SHALL BE
DEEMED GIVEN IF AND WHEN (A) PROPERLY ADDRESSED AND POSTED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, OR (B) DELIVERED BY HAND.


15.           ADMINISTRATION.  THE BOARD OR THE COMMITTEE, WHICHEVER SHALL THEN
HAVE AUTHORITY TO ADMINISTER THE PLAN, SHALL INTERPRET AND CONSTRUE THE PLAN AND
THIS AGREEMENT, AND THEIR INTERPRETATIONS AND DETERMINATIONS SHALL BE CONCLUSIVE
AND BINDING UPON THE PARTIES HERETO AND ANY OTHER PERSON CLAIMING AN INTEREST
HEREUNDER, WITH RESPECT TO ANY ISSUE ARISING HEREUNDER OR THEREUNDER.


16.           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND INTERPRETATION OF
THIS AGREEMENT SHALL BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE DELAWARE.


17.           TAX CONSULTATION.  YOUR SIGNATURE ON THIS AGREEMENT MEANS THAT YOU
UNDERSTAND THAT YOU WILL INCUR TAX CONSEQUENCES AS A RESULT OF VESTING OR
DISPOSITION OF THE DEFERRED STOCK.  YOU AGREE TO CONSULT WITH ANY TAX
CONSULTANTS YOU THINK ADVISABLE IN CONNECTION WITH THE VESTING OF THE SHARES AND
ACKNOWLEDGE THAT YOU ARE NOT RELYING, AND WILL NOT RELY, ON THE COMPANY FOR ANY
TAX ADVICE.

 

 

 

 

[Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

 

YOUNG BROADCASTING INC.

 

 

 

By:

 

 

James A. Morgan

 

Executive Vice President

 

 

GRANTEE:

 

I accept the terms and conditions of my Deferred Stock award as set forth in
this Agreement, subject to the terms and conditions of the Plan.

 

 

 

 

[Name of Grantee]

 

 

 

Dated as of

 

 